Case 7:19-cr-00700-VB Document 91 Filed 05/15/20 Page 1 of 1

UNITED STATES DISTRICT COURT ue oe
SOUTHERN DISTRICT OF NEW YORK Oy St
we ee ee ee o_o oe X

UNITED STATES OF AMERICA

 

Vv.

 

WENDELL JONES; :

JESSE DABBS; : CORRECTED ORDER
JASON BOGAN; :

BYRON MOUNTAIN; : 19 CR 700 (VB)

SARAH GILLON; :

DOROTHY McALLISTER;

GUSTAVO GONZALEZ; and

KEVIN HERBIN,

Defendants. :
ee ee Sees oe 0 SO ec mh a tS Hk x

 

 

A status conference in this matter is scheduled for June 8, 2020, at 9:00 a.m. (re-
scheduled from 10:00 a.m. due to new scheduling protocols at the Westchester County Jail).
Because of the current public health emergency, the Court will conduct the conference by
telephone conference call, provided that defendants waive their right to be physically present and
consent to appear by telephone after consultation with counsel.

Accordingly, it is hereby ORDERED:

1. By June 1, 2020, defense counsel shall advise the Court in writing as to whether their
clients waive their right to be physically present and consent to appear by telephone.

2. At the time of the scheduled hearing, all counsel and defendants shall attend by calling
the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567

Dated: May 15, 2020
White Plains, NY SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
